 WILLOWBROOK, INC.379Willowbrook,Inc. and Hal C. Wilson.Case 16-CA-5543June 10, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn February 12, 1975, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthisproceeding.Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.We do not agree with the Administrative LawJudge that Respondent discharged Hal C. Wilson inviolation of Section 8(a)(3) of the Act or promisedWilson enhanced job opportunities for voting againstthe Union. The relevant evidence, as credited by theAdministrative Law Judge, is summarized below.Respondent, a wholesale beer distributor, hiredWilson as a general warehouseman and later addedthe duties of building maintenance. He remained inthis position until he was discharged on February 19,1974.1 In the spring of 1973 Wilson complained thatan outsider had been interviewed for the job ofassistant warehouse manager when, he and others inthe warehouse had not. When the outsider, WalterRichardson,was given the job,Wilson beganorganizing employees for representation by theTeamsters. After learning about a concurrent andmore successful campaign,Wilson switched toorganizing for the Brewery Workers. At the October16 representation hearingWilson, as managementwas aware, testified on behalf of the BreweryWorkers. During the campaign Respondent activelyopposed the Union.Prior to the election, OperationsManager JimLewellen offered Wilson the job of television monitorat a new warehouse to be constructed and said thatthe employees did not need a third party and thatWilson should vote against the Union. Earlier, inMay, Lewellen had offered Wilson the monitor job,butWilson turned it down as too confining. Alsoprior to the election, Wilson told Warehouse Manag-er Jim Kennedy that the Brewery Workers had apoor contract with another distributor but that if itwon the election he would try to get a better contract.The Brewery Workers lost the November 27 electionby a vote of 9 to 66.On February 15, the Friday prior to Wilson'sdischarge,Kennedy told Wilson that there was anopening for an assistant warehouse manager atanother local beer distributor and that Kennedy hadrecommended Wilson for the job. Wilson went to thewarehouse on Saturday but did not talk to anyonebecause it was being picketed by the Teamsters. OnMonday Wilson told Kennedy that he had gone tothe job but did not want to become involved in labortroublewith the Teamsters because he was ' aTeamsters man.The next day, February 19, Wilson was discharged.Kennedy told Wilson that he was unhappy withWilson's work, that Wilson was overqualified, andthatWilson should be in management with someother company.Wilson said he was happy andwanted to stay. Kennedy said he wanted Wilson togo someplace else and in response to a question saidWilson was fired. Kennedy told Wilson not to finishthe shift, although February 19 was the end of apayroll period.Wilson returned the next day to pick up hispaycheck.He separately told three members ofmanagement that he knew he was being fired for hisunion activity and that it wasn't right. Kennedy hadno comment. Lewellen said he had to go along withthe discharge. President Raymond Willie said thatWilson was one of the best employees but that hissupervisors did not like him and that he would giveWilson the highest recommendation.Willie askedWilson not to fight the discharge or cause theCompany any labor trouble.On inferences drawn from the above facts, particu-larlyRespondent's knowledge that Wilson was anactive union supporter,Wilson's statement that hewas a Teamsters man, supervisory compliments ofWilson's work, and Kennedy's statement that Wilsonwas overqualified and belonged in management, theAdministrative Law Judge concluded thatWilsonwas discharged for engaging in union activity.However, in our opinion, inferences at least as strongmay be made in support of the Respondent'sposition. Thus, we find that counsel for the GeneralCounsel has not met his burden of proving by apreponderance of the evidence that Wilson wasdischarged for engaging in union activity.Although Respondent knew that Wilson had beenactive on behalf of the Brewery Workers, the onlyevidence that Wilson continued to support unioniza-tion in the 3 months between the election and his1Unless otherwiseindicated,the events herein occurredfrom May 1973through February 1974.218 NLRB No. 67 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDdischarge is his statement that he was a Teamstersman.Yet, the Friday beforeWilsonmade thestatement,Kennedy recommended Wilson for em-ployment elsewhere and encouraged Wilson to applyfor the job. The record thus shows that Respondentwanted Wilson employed elsewhere prior to when hemade the statement and that the statement was,therefore, not a factor in his discharge.Respondent contended that Wilson was dischargedbecause he was slow, did not seem interested orsatisfied in his work, and was not progressing.Although testimony by Respondent's witness aboutspecific instances of Wilson's failure to perform hisduties was discredited, the suspicion cast thereby onRespondent's motivation does not meet the GeneralCounsel's burden of proof. On the contrary, Wilson'semployment record indicates that Respondent hascome forward with an explanation that is sufficientlyplausible to defeat the General Counsel's burden.There are a number of reasons why Wilson mightbe dissatisfied with his duties as general warehouse-man. He opposed Richardson's interview for assist-ant warehouse manager, and Richardson's promo-tion was a cause of Wilson's organizational efforts.Thus, there were reasons for animosity betweenWilson and Richardson. In fact, in a postdischargeconversationwithWilson,Willie said that hissupervisors did not like him. Wilson had previousmanagerial experience and admitted he wanted to getinto management if the position was right. Yet, hewas prevented from doing so by the promotion ofRichardson, from whom Wilson got his immediatesupervision. On top of this, Wilson saw the Union,which he had counted on to take care of hisdissatisfaction, soundly defeated.2At various times, including the discharge interview,members of management told Wilson he should be inmanagement. This is not surprising in view ofWilson'smanagerial experience and the severalsuggestionshemade for improvements in thewarehouse operations.3A person with Wilson'sdesire for, background in, and ability to performmanagerial duties might well cause the person tomanifest a lack of interest in routine warehouse tasks.Thus, Respondent's statements that Wilson shouldbe in management are not inconsistent with itsposition. The Administrative Law Judge found thatRespondent's statements to that effect "wouldappear to militate in favor of efforts to keep Wilson,in view of the new warehouse under construction."2The Administrative Law Judge found that Wilson could reasonablyexpect to be appointed shop steward.3AlthoughWilson received compliments for the improvements, thecompliments were for his ideas and not for his performance of or attitudetoward a general warehouseman's duties.4The Administrative Law Judge recognizes this in discussingthe offer ofthe TVmonitor job to Wilson. She states that Respondent might well havenothing better to offer.Yet, there is no evidence that there would be anyadditionalmanagerial positions in the new ware-house except for the job of TV monitor, whichWilson rejected.4What Respondent needed was anable warehouseman. There was no evidence that itwanted or needed another manager.For the above reasons, we find that the GeneralCounsel has not proved the alleged unlawful dis-charge by a preponderance of the evidence. Accord-ingly,we shall dismiss this allegation of the com-plaint.There remains for consideration the AdministrativeLaw Judge's finding that Respondent unlawfullypromised benefits to Wilson on the condition thatWilson withdraw his support for the Union. The onlyevidence of this allegation consists ofWilson'scredited testimony that prior to the election LewellentoldWilson that the job of TV monitor was availableand that Wilson should vote against the Union. Wefmd that the evidence, in the circumstances set forthbelow, is not sufficient to prove the allegation.Lewellen had previously offered Wilson the job,butWilson rejected it. In fact various members ofmanagement had on occasion told Wilson that heshould be in management. Thus, Lewellen wasofferingWilson nothing new. In addition, there wasnothing other than the fact that they occurred in thesame conversation to connect the offer with therequest to vote against the Union. Since the Respon-dent had openly and actively opposed the Union andhad instructed its supervisors in how to oppose theUnion,5 Lewellen could be expected to interject anantiunion statement in any conversation he had withan employee, especially with an employee who was aknown union adherent. In addition, there was noallegation that any objectionable conduct or otherunfair labor practices occurred during the campaign.For the above reasons, we find that the GeneralCounsel failed to prove that the Respondent condi-tioned, either explicitly or impliedly, the profferedbenefit onWilson's ceasing to support the Union.Accordingly, we shall dismiss this allegation of thecomplaint .6ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board orders that the complaint herein be,and it hereby is, dismissed in its entirety.5 Based on the uncontradicted testimonyof Ken L.Hayes, Respondent'svice president, thatRespondent hired counsel for guidance,held supervisorymeetings, and gave supervisors a listof do's anddon'ts.6As we are dismissingthe complaintherein in its entirety,we find itunnecessary to consider certain issuesof credibilityraisedby theRespondent in its exceptions. WILLOWBROOK, INC.381MEMBER JENKINS,dissenting:My colleagues have constructed a plausible casebut a different one from that decided by theAdministrative Law Judge whose Order I wouldadopt.DECISIONStatementof the CaseNANCY M. SHERMAN, Administrative Law Judge: Thisproceeding, was heard at Dallas, Texas, on December 3 and4, 1974, pursuant to a charge filed on April 24, 1974, acomplaint issued on June 26, 1974, and an amendedcomplaint issued on November 25, 1974. The questionspresented are whether Respondent (1) in violation ofSection 8(a)(1) of the National Labor Relations Act, asamended (the Act), promised enhanced job opportunitiesfor refraining from activity on behalf of the InternationalUnion of the United Brewery, Flour, Cereal, Soft Drinkand Distillery Workers of America, AFL-CIO, Local 111(the Brewery Workers) and threatened loss thereof forengaging in such activity; and (2) in violation of Section8(a)(3) and (1) of the Act, discharged employee Hal C.Wilson because of his union activity.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed byRespondent and counsel for the General Counsel, I makethe following:FINDINGS OF FACTI.JURISDICTION AND THE UNION'S STATUS AS ALABOR ORGANIZATIONRespondent is a Texas corporation with its only place ofbusiness located in Dallas, Texas, where it is engaged in thedistribution and wholesaling of beer. During the yearpreceding the issuance of the complaint and the amendedcomplaint, a representative period, Respondent purchasedgoods valued in excess of $50,000 directly from pointsoutside, Texas. I find that, as Respondent, concedes, it isengaged in commerce within the meaning of the Act, andthatassertionof jurisdiction over its operationswilleffectuate the policies of the Act.The Brewery Workers is a labor organization within themeaning of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA.BackgroundDuring the period here in question; all of Respondent'swarehouse supervisors were white and all its rank-and-filewarehouse employees were black, except for one Mexican-American and white employee Wilson. In early 1973, theiRelying primarily on Wilson's remarks to Pratz, Respondent contendsin its brief thatWilson was concerned about the promotion mostly becausehe himself did not receive it. However, I credit Wilson's testimony that hedid not want the job himself, believed that promotional opportunitiesshould come first within the department, and believed that all warehouseemployees, should have had an opportunity to take the aptitude test. Fromhisdemeanor and the inflections of his voice in testifying about hisjob of assistant warehouse manager became available.Respondent administered an aptitude test for, the job totwo black employees from the warehouse and to whiteemployeeWalterRichardson,who at that, time wasworking in another department and who was called back toDallas from a vacation in Turner Falls, Oklahoma, in orderto take the test. Wilson asked redemption center managerBob Pratz, "Why call in two blacks, and not call me in, orcall all of us in to take the test?" Pratz replied, ". . . they'llcall you and the other guys in next week." The test was notadministered to anyone else, so far as the record shows,and Richardson got the job. Wilson later told WarehouseManager Jim Kennedy that black employee HermanGreen, the senior warehouse employee interested in thejob, should have been given an opportunity to try it out.'There is no evidence that Richardson knew about Wilson'sobjections to the method used to select Richardson forpromotion.However, as Respondent's brief points out,Wilson's objections may have affected his own conducttoward Richardson and thereby affected Richardson'sopinion of Wilson. In deciding this case, I have taken thispossibility into account.Partly because of a belief that racial considerations hadcaused Respondent to pass over black employees in thewarehouse in Richardson's favor, about June 1973 severalof such employees solicited Wilson's advice about how toremedy what they regarded as racial discrimination byRespondent. He replied that he would get in touch with theTeamsters Union and the employees would try to organize.After signing up 15 to 18 employees with the Teamsters,Wilson found out about a concurrent and more successfulcampaign for signatures on BreweryWorkers cards.2Wilson then began to campaign on behalf of the BreweryWorkers.On September 17, 1973, the Brewery Workers filed arepresentation petition with the Board. On October 16,1973, the agency conducted a representation case hearingat which Wilson testified on the Brewery Workers behalf.The Brewery Workers lost the election, conducted onNovember 27, 1973, by a vote of 9 to 66. No objectionsthereto were filed, and a certification of results of electionissued on December 5, 1973. Wilson was discharged onFebruary 19, 1974.On undisclosed dates after the filing of the petition,Respondent acquired legal counsel for guidance, and thenheld meetings with its supervisory personnel during whichitgave them a pamphlet, prepared by the NationalAssociation of Manufacturers, telling supervisors whatthey could and could not do in order to try to, induce theemployees to vote against a union. The pamphlet stated,inter alia,that the supervisors"cannot""Promise employ-ees a pay increase, promotion, betterment, benefit, orspecial favor if they stay out of the union or vote for it;... Threaten . . . discontinuance of privileges or benefitspresently enjoyed . . . to influence an employee in theconversation with Pratz,I believe that Wilson was referring to Respondent'sfailure to give ban an opportunityto takethe test only as an example ofwhat he believed to be a poorpersonnel practice.2Wilson testifiedthat Respondent'wanted tohave the United BreweryWorkers' Union,rather than the Teamsters, if they weregoing to have anelection." 382DECISIONSOF NATIONALLABOR RELATIONS BOARDexercise of his right to . . . refrain from belonging to aunion,"or "discharge . . . an employee because of hisactivities on behalf of the union." The pamphlet furtherstated that a supervisor`can-"Tell employees some of thedisadvantages of belonging to a union-such' as theexpense of. . . monthly dues," and "discharge for cause solong- assuch action follows customary practice and is donewithout regard to union membership or non-union mem-bership." Company Vice President (then general manager)Ken L. Hayes testified that these meetings were attendedby "our supervisory personnel," but he did not name them,and none of Respondent's other supervisors testified aboutthese meetings.3Between the date of the petition and the date of theelection,Respondent conducted several employee meet-ings,afterworking hours, during which members ofmanagementall talked against the Union and talked aboutRespondent's profit-sharing and its "fine insurance pro-gram."All the employees attended these meetings, atwhich food was served. In late October or early November,General Manager Hayes had a conversation with employeeTom Parker (also a witness for the Brewery Workers at theOctober 16 representation case hearing) during whichHayes watched Parker signing up his fellows in theemployee parking lot. At an employee meeting a few dayslater,Hayes told the employees, "Word has gone aroundthat the Company knows who signed the applications formembership in the Union. This is not true . . . we don'tknow . . . and we don't want to know." 4 At one of thesemeetingsabout a week before the election, RaymondWillie, Respondent's president, illustrated his assertion thata union victory would mean a $10 monthly deduction fromeach employee's paycheck by suddenly revealing 10,000one-dollar bills.5B.The Alleged Unfair Labor Practices1.Wilson's background and employment historyAt a time not shown by the record, Wilson completed 3years of law school. He left law school when his veterans'benefits ran out, and he has never been licensed to practicelaw. Also at times not shown by the record, Wilson was awarehouse manager at a public warehouse in Birmingham,with 40 or 50 people under him, and industrial relationsmanager for a firm in California, with authority torepresent it in a labor case in the Federal courts.Wilson was hired in July 1972 by Warehouse ManagerKennedy. Wilson was hired as a general warehouseman at$2 an hour. However, on his second day of employment,Kennedy gave him a $.25 raise because he was doing an"excellent job." "Wilson also received wage increases inJanuary 1973 and 1974; on these occasions, all otherwarehouse personnel received increases at least as great ashis.At the time of his February 1974 discharge, he wasreceiving $3 an hour. Nobody else in the department waspaid less than he, but there is no evidence that anyone elseon his shift was paid more except for Ansel Martinez andleadmanGreen, both of whom regularly operated theforklifts.At the time of Wilson's termination, he was thesecond senior man on his shift and the third seniorwarehouseman; both of the senior employees were lead-men.In September or October 1972, Respondent assignedWilson to perform "preventivemaintenancework" oncertain kinds of Company-owned vehicles. This work,which required him to check tires, batteries, radiator water,gasoline,and oil, consumed about 2 days a week. AboutNovember or December 1973, Respondent decided totransfer these responsibilities to the individual drivers.Shortly after assigningWilson to do preventive mainte-nance work, Respondent learned that he could do minorbuilding' maintenance work, and he began- to receiveassignmentsto such work as part of his regular duties.WarehouseManager Kennedy credibly testified thatWilson was the only employee who had this dual function.6In addition, as discussedinfra,he himself conceived of andexecuted various building maintenance projects. Also,Wilson was in charge of cleaning the cage where glasswareand paper cups were kept, about every 3 weeks took atruck from Dallas to Fort Worth to be painted, about every3 weeks went to Arlington to pick up coolers, and aboutonce a month drove a truck to Lamar, where he and one ortwo employees who accompanied him would emptydamaged cans of beer and sell the cans for the aluminum.Wilson spent the rest of his time doing the same work asother warehousemen-that is, keeping the warehouse cleanand tidy, removing damaged beer cans from 6-packs andrepackaging the good cans, stacking up kegs and emptybottles, loading or unloading boxcars with a butane orelectric forklift, loading or unloading trucks, and occasion-ally taking in aluminum cans at the redemption center. Theextent of his work on the electric forklift is the subject of asharp evidentiary dispute resolvedinfra.Warehouse Manager Kennedy conceded that he hadcomplimented Wilson on some of his work, including hisinstallation in summer 1973 of steel plates around the dooron the back dock "that has probably saved replacing thatdoor facing half a dozen times." Wilson credibly testifiedthatOperationsManager Jim Lewellen and GeneralManager Hayes described this installationas an"excellentjob." 7 Kennedy also conceded that he had complimented3Hayes testified about them on surrebuttal,and after all of Respon-dent's other witnesses had been excused and left the hearing room. Suchtestimony was in no respect responsive to evidence adduced on rebuttal bycounsel for the General Counsel, whoseobjectionon that ground wasoverruled.4 Priorto this meeting,Wilson had told employees that if the Union lost,"one by one you will all go " Wilson testified that he believed this to be truebecause of instructions to that effect which he had received from his ownsuperior when Wilson had served as industrial relations manager at anotherplant, not operated by Respondent,where a union lost a Board election.5Respondent had about 90 rank-and-file employees.6AssistantWarehouse Manager Richardson testified that others, whomhe did not name, also performed this building maintenance work,but thattheydid not spend as much time on it as Wilson.7Hayes testified for Respondent but was not asked about this matter.Lewellen testified that he did not "recall" complmientmg Wilson aboutanything. WILLOWBROOK, INC.383Wilson on the appearance of some cabinets he wasconstructing.8AssistantWarehouse Manager Richardsontestified that in early 1973 he complimented Wilson aboutthe hanging of truck lanesignsin the warehouse to helpovercome truck backups outside; this system was plannedand executed by Wilson. Wilson credibly testified withoutcontradiction that on differentoccasionsfrom January'1973 until he testified at the representation case hearing inOctober 1973, Company President Raymond Willie toldhim that when coming in in the morning and leaving atlunch or for the day, Willie had watched him work, andthat he "always did a good job on everything [he] wasassigned to do. [He] did an excellent job."9 It is likewiseundenied that between June and September 1973, Hayes,then general manager, complimented Wilson on two of hisprojects, including his action (Wilson's own idea) inwrapping warehouse posts in yellow-painted sheet metal tokeep forklift operators from running into them anddamaging them.10Wilson further credibly testified thatGeneral Sales Manager Vic Mozarelli, Warehouse Manag-erKennedy,andOperationsManager Lewellen allcomplimented him on his July or August 1973suggestion,adopted by Respondent, to construct wooden racks on thebottom of the trucks in order to keep the cartons dry in wetweather and thereby prevent the fragile aluminum foil beercans from breaking.11There is a sharp evidentiary conflict, resolvedinfra,about whether Wilson received any criticism or reprimandprior to his discharge.2.Events preceding Wilson's dischargeIn April or May 1973, Operations Manager LewellentoldWilson that he was a "good employee" who was doinga "real good job"; and that when Respondent built its newwarehouse, he wanted Wilson to take care of the TVmonitors which would watch the employees as they workedin the warehouse. Redemption Center Manager Bob Pratz,who was alsopresent, told Wilson that he would go "intomanagement,on salary."Wilson replied that he would notcare for the monitoring job because it was too confining. In8Kennedy testifiedthat Wilson workedon these between aboutOctober1973 and his February 1974 discharge, and that Kennedy thought thisperiodwas too long However,Kennedy testified at the December 1974hearing that the cabinetshad not yet been finished.9Willie testified for Respondentbut was not asked about this matter.10Hayestestified for Respondent but was notasked about this matter.11Kennedywas not askedabout thisspecificmatter, but testified that hewas "sure"he complimentedWilson on some of his work. Mozarelh did nottestify,norwas his absence explained.Lewellen testified that he did not"recall" complimentingWilson about anything.12My findings in this paragraph are basedon Wilson'stestimony. Pratzdid not testify.For this reason,and in view of the considerationssummarizedinfra,fn. 13, I credit Wilson.13This findingisbased onWilson's credited testimonyOn directexamination,Kennedy replied,"No sir," to the question, "Did you everpromise [Wilson]that he was going to bemade a part of the Willowbrookmanagement?" Thereafter,on cross-examination,Kennedytestified that he"mighthave"discussedwithWilson the "needformore people inmanagement" once the warehouse was completed,but "Idon't recalldiscussingitwith him"In viewof Kennedy'sequivocation in thisconnectionand the credibleand in part uundemed testimony thatRespondent's representatives made somewhat similar statementstoWilsonon earlier and later occasions,I accept Wilson'stestimonynotwithstandinghis testimonial failure toadd, as did his first pretrialaffidavit, that Kennedyalso told him not to votefor the Brewery Workers, andnotwithstandingAugust or September 1973, Pratz told Wilson, "Hal, you'vegot a good future here with this Company, and theCompany is trying to put you inmanagement." 12In the first week of October 1973, Kennedy told Wilsonthat he had "a good future with the Company, that [he]was goingto management when we got into the warehouse,in some position, but [Kennedy] didn't know what." 13As previously found, Wilson testified for the BreweryWorkers at the representationcase hearingon October 16,1973. It was stipulated that Willie, Kennedy, and Lewellenknew about this, and Richardson testified that he learnedon October 15 of Wilson's forthcoming appearance there.The firstweek in November, Wilson had separateconversations with Kennedy and Lewellen, the contents ofwhich are discussedinfra,part II, C. Also as previouslyfound, the Union lost the election on November 27, 1973.About February 4, 1974 (seeinfra,fn. 14),Kennedyreceived a telephone call from themanagerof CentralBeverage, a former employer,askingKennedy to comeback to work for it. When Kennedy replied that-he was notinterested, the CentralBeveragerepresentative asked himto recommendsomeone elsefor the job.14 On February 14(infra,fn. 16), Kennedy approached Wilson and said, "Hal,I've got a good job for you. I've already recommended youfor the job.15 All you have to do is go out, and it's yours.It's [an] assistantwarehousemanager's job with CentralBeverage,and it starts you out at $800 a month, and then ifyou work out successfully, they'll raise you to $1000 amonth." Kennedy told Wilson to go out there and checkon it, but not to say anything to Lewellen about it. Wilsonsaid that he would go down there the next day, Saturday.16Wilson was unwilling to accept a job for an employerwhich was having labor trouble with the Teamsters, and hehad heard that CentralBeveragewas having such difficul-ties,but he went down there the following day on thechance that the picket line had been removed.Itwas stillthere, and Wilson did not apply for the job at that time.The following Monday, February 18, he told Kennedy thathe had gone out to CentralBeverageand checked it out,Wilson's assertion in that affidavit(correctedin a later affidavit)that thisincident occurred about November 13.14My findingsas to the date and contents of this conversation are basedto a significant extent on Kennedy's admissions during cross-examination,wheninspectionof hisprehearingaffidavitledhimtomodify toRespondent'sprejudice some of his previous testimonial assertions.Kennedy initiallytestified that this conversation occurred about mid-January(rather than in earlyFebruary, 2weeks closertoWilson'sdischarge),and initiallygave the somewhat unlikely testimonythat CentralBeverage's representativemerely asked Kennedy to send someone whomight be "interested" ratherthan to "recommend"someone.These effortsto improve Respondent's case seriously reflect on hiscredibility.15Kennedy denied havingdone this or having made this representationtoWilson.However, Kennedyconceded telling Wilson that "ifhe neededreferencesover there, [Kennedy]would be happy to talkto the man forhim."While I accept Wilson's version of this conversation(infra,fn. 16),and infer therefrom thatKennedy did in fact recommend Wilsonto CentralBeveragefor the vacancy,the results herein would be the same evenaccepting Kennedy'stestimonydescribed in this footnote.16My findingsas to this conversation are based on Wilson's testimony.For the reasons' summarizedsupra,fn. 14, and in view of the witnesses'demeanor, I credit Kennedy'sversion only to theextent it is corroboratedby Wilson. The February14 datetestified to byWilson gains somesupportfrom the uncontradicted evidence regarding Lewellen'spostdischargeremarks to Wilson. 384DECISIONSOF NATIONALLABOR RELATIONS BOARDbut "didn't want to get involved in labor trouble with theTeamsters, because I'm a Teamsters man." 173:Events immediately preceding and followingWilson's dischargeKennedy and Richardson both testified that the decisionto discharge Wilson was made prior to February 19. On themorning of that day, Wilson brought down to the plant arough draft of a petition to the Equal EmploymentOpportunityCommission.'SBetweenthe timeWilsonreported to work at 10:30 that morning and 12 noon,Wilson showed the petition to six employees who agreed tosign it-, without borrowing it, and two more who eachborrowed it for a considerable period before returning itwith an agreement to sign it.19In the afternoon of Tuesday, February 19, the end of apayroll veriod, Kennedy discharged Wilson in an interviewwhose contentsare discussedinfra.As Wilson was leavingthe premises,he told Redemption Center Manager PratzthatWilson would "file Federal charges against theCompany, because they fired [him] because of [his] takingpart in union activity." There is no evidence that Pratzmade any reply.The= following day, Wilson returned to the plant to turnin his uniforms,obtain his paycheck20 and his vacationpaycheck; and clean, out his locker. While he was cleaningout his locker, he told Kennedy, "Jim, you know this is notright.You're firingme becauseI took an active part intrying toorganize, that union .... You said I'm over-qualified to do buildingmaintenancework, when I don'thave a license as an electrician or plumber or carpenter orpainter or anything. You're firingme becauseI took part inthat union." Kennedy replied, "Hal, I don't have anycommentstomake about it." Wilson then went toLewellen and said, "Lew, this is not right. Jim Kennedyfired me becauseI took part in that union." Lewellen askedwhether he had gone out to CentralBeverageand checkedon that jobas "assistantwarehousemanager."Wilsonaskedhow he knew about that job, and said that Kennedyhad told Wilson to be sure not to tell Lewellen about it.Lewellen said that he had known about the job for severalweeks.Wilson said, "Lew, you going to stand behind JimKennedy and fire me for this?" Lewellen replied, "I've gotto go alongwith him." 2117My findings as to the contents of this conversation are based onWilson's testimony.On thebasisof thewitnesses'demeanor andKennedy'sdemonstratedefforts tomisrepresentother aspects of the CentralBeveragematter(supra,fn. 14), I credit Kennedy's version of this conversation only tothe extent it is corroboratedby Wilson.18The bottom of this 'rough draft contained a notation that copies werealso to be sentto the NLRB and the United States Department of Labor.19No contention is madethatWilson's discharge was motivated by thisactivity,which occurred afterRespondent (accordingto its witnesses)decided todischargehim. After his discharge,Wilson arranged for thetypingof separate petitionsaddressed to the EEOC, the United StatesDepartmentof Labor, and the NLRB, and obtained employeesignaturesthereon.Respondent's counsel statedat thehearing thatWilson's activity inconnectionwith the petitions had "nobearing on" the instantproceeding,except to explain'the 2-monthinterval between hisdischarge and his filingof the NLRBcharge.However,Respondent's brief suggeststhat "his lack ofattention to his job is illustrated"-by this February 19 activity, whichoccurred after Respondentassertedly decidedto discharge him and is notshown to have interfered with hisjob performance that day. Indeed, the factWilson then went to Company President Willie and said,"Mr.Willie, this is not right. The Company's firing mebecause I took an active part in that union back there, andI've always tried to do a good job for this company. I'vedid building maintenance work, warehouse work; anythingyou assigned, me to do I tried to do a good job." Williereplied,"You're right,Hal,you're one of the bestemployees that's ever worked for this company," but, "I'mgoing to tell you, the supervisors back there, none of themlike you, because, they think you know more about runningthiswarehouse than they do, and they want to get rid ofyou; and I've got to go along with them." Willie then said,"I'll tell you what, if you'll go somewhere else and get youa good job, then you put me down as a personal reference.Don't list anyone else here in this company except me, andI'llgive you the highest recommendation, that you're oneof the best employees that's ever worked for this company.But Hal, don't fight it and cause us any labor troubles. Willyou do that for me?" Wilson replied, "I'm going to have tothink about that, because this is wrong." At some timeduring this conversation,Willie said that he had watchedWilson working.22Wilson thereupon left the premises.C.Wilson's Preelection ConversationsWithLewellen and KennedyWilson testified that, during the first week in November,Lewellen "again offered me the job as a TV monitor at thenew warehouse when they built it. And he asked me, hesaid, `Hal, we don't need a third party to represent theemployees for the Company here, and you should voteagainst the Union. And the job will be yours,when wemove into the warehouse; the new warehouse.' " Incontending that I should find that no such conversationoccurred, Respondent points to the following testimony byWilson on cross-examination:Q.Do you ever recall having a conversationwithMr. Kennedy or Mr. Lewellenin which you told themthat you had checked out the-either the BreweryWorkers or the Union-where the Union's claims bygoing over to Schlitz Distributor Company, beerdistributor company, and the S. H. Lynch Companythat distributes Schlitz beer, and had looked at theirthatWilson did not punch in until 10:48 suggests that some of his petitionactivity occurredon his own time.20Wilson's check included payment for a full day's work on February19, although Kennedy had rejected Wilson's offer to finish the shift andrequired him to leave immediately after his midafternoon termination.21My findings in this paragraph are based on Wilson's uncontradictedand credible testimony.Kennedy and Lewellen were not asked about theseconversations.22My findings in this paragraph are based on Wilson's creditedtestimony.Willie conceded that he offered to give Wilson a good reference,an offer which Willie testified he always makes to all dischargees. Williefurther testified thatWilson alleged that he had been fired for being "over-competent"and had been reprimandedby onesupervisor because heapplied to "Pearl"for a "head warehouse" manager's job which anothersupervisor had told him about.Willietestified that he had been"surprised"by this firststatement,but made no comment about either of them. On thebasis of the witnesses'demeanor and the uncontradicted evidence regardingWillie's similar prior compliments about Wilson's work, I credit Willie'sversion only where corroboratedby Wilson. WILLOWBROOK, INC.385agreement?And that you had concluded that thisunion wasn't all that it was cracked up to be?Did you ever make any statements like that toany ofthem?A.Yes, sir.Q.And, when was that done, approximately?A.Approximately in October.Q.This was after-A.After the hearing in Fort Worth [on October 16,19731.Q.Did you ever make any statementstoeither oneof them that (Mr. Lewellen or Mr. Kennedy)thatsubsequent to the time you told them it wasn't all it wascracked up to be; did you ever make any statements tothem that you were still supporting the Union?[Emphasis supplied.]A.No, sir.Respondent contends that Wilson's testimony is im-peached in this respect, and is thereby drawn into questiongenerally, by his testimony on rebuttal about a conversa-tionwithKennedy after he had seen Wilson receive acheck from the Union to compensate him for his pay lossdue to his absence from work to testify for the Union at therepresentation case hearing.Wilson testified that he toldKennedy, "Jim, I've already been over to Schlitz BeerDistributors, and I have checked their contract, and theemployees over there don't make as much money aswarehousepersonnelmake here . . . I don't think they'vegot a good contract, but if the Union comes in here, and ifI should beelected asa shop steward or anything, I will tryto see that we have a better contract here than the onethey've got over there"; and that Kennedy replied, "Ifthat's the way you feel about it." Wilson further testifiedon rebuttal that he had never discussed the Schlitz contractwith Lewellen or any other supervisor except Kennedy.Respondent's impeachment contentionassumesthatWil-son'srebuttal testimony regarding his conversation withKennedy dealt with a different conversation than did histestimonyon cross-examination. I regard this assumptionas unwarranted; 'Wilson was asked on cross-examinationwhether he had such a conversation with KennedyorLewellen, and Kennedy testified that such a conversationtook' place.23 Nor do I regard as reflecting on Wilson'scredibility the fact that this conversation with Kennedywas not setforth in his pretrial affidavits-an omissionwhich Respondent did not ask Wilson to explain. Kenne-dy's statements on this occasion are not claimed toconstitute an unfair labor practice, and counsel for theGeneral Counsel asked Wilson about this conversation inan effort to negate Kennedy's testimony(supra,fn. 23) thatWilson then expressed disenchantment with the Union.On the basis of the witnesses' demeanor, I creditWilson's testimony, quoted at the beginning of this sectionII,C, about his conversation with Lewellen regarding theTV monitor's job and Wilson's vote at the representationelection; and, I discredit Lewellen's testimony, set forth intheattached footnote, about his conversations withWilson.24While it is true that Wilson had said 6 monthsearlier that he was not interested in that jib, Respondentmight well have had nothing better to offer him and havehoped that he had changed his mind in the meanwhile. Noram I persuaded by Respondent's reliance on the BreweryWorkers failure to file objections to the election. Assumingthat the Brewery Workers found out about this incidentearly enough to file timely objections (although there is noevidence that the Brewery Workers ever found out about itat all), the Brewery Workers may well have felt that theoverwhelming vote against it made a rerun election futile.Further, in view of the witnesses' demeanor and the defectsin other aspects of Kennedy's testimony(supra,fns. 8 and14;infra,Sec. II,D), I believe Wilson's version of hisconversation with Kennedy about the Schutz contract, anddiscredit Kennedy's.D.The Discharge Interview and Related Matters1.Testimony regarding the contents of thedischarge interviewThree persons were present during Wilson's terminationinterview on February 19, 1974-Wilson, Kennedy, andRichardson. Each of them tendered different versions ofwhat was said. Wilson testified:[Kennedy] said, "Hal, you're not happy in yourwork; you're over-qualified to do buildingmaintenancework and warehouse work, and you should be inmanagementwith some other company." I said, "No,Jim, I'm happy right here, and I want to stay here atWillowbrook because it's in walkingdistance of home,and I think it's the best company to work for, and Iwant to stay here."He said,"No, we want you to go someplaceelse." Isaid, "Does thatmean I'm beingfired?" He said, "Ifyou want to put it thatway,yes, you're fired now." Isaid,"The payroll period ends tonight. Can I stay andfinish out the shift?" He said,"No, you're fired now."Said, "Come in inthe morningand pick up yourchecks, turn in your uniforms."Said,"I would get yourchecks today, but the girl that makes out the checks,she's sickand won't be here today,so come in in themorning."13Q. [By Mr. Carsey ] What-was anything else saidduring the conversation?A.Not at that time. I told them I would come in inthe morning.Q.Did Mr. Richardson say anything?A.No.23Kennedy's version was, "He told me that after going over and lookingover the Schlitz contract and talking to some of the people over there, thathe had changed his mind about unions, and he thought ... Willowbrookemployees were better off than Schlitz employees were."24Lewellen testified that he did not "recall"any conversation withWilson about the TV monitor's job,but admitted that installation of amonitor system had been "talked about." Lewellen further testified that hehad only one conversation with Wilson about the Union, during whichWilson said that the Schhtz contract called for lower benefits thanRespondent was already paying and Lewellen replied that this was strictlyup to Wilson. In view of thewitnesses'demeanor, I credit Wilson's denialthat he ever discussed the Schlitz contract with Lewellen. 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn direct examination, Richardson testified, withoutspecifying who made such remarks, that "it was [Wilson's]failure to learn how to operate a forklift, his failure to wantto do the things he was supposed to do: the cleaning upand unloading the trucks and such as that . . . he justwanted to` do things different than what we needed himfor." On cross-examination, Richardson testified:Q. [By Mr. Carsey]: Did Mr. Kennedy mentionanything about Mr. Wilson being over-qualified duringthe termination conversation?A.No sir.Q.He didn't? Did Mr. Kennedy discuss Mr.Wilson's being over-qualified for the job?A.Yes, sir. I'll tell you the background on how thatcame up. Mr. Kennedy told him, said, "Hal, you're justnot-don't fit in. You're not doing the things werequire to be doing. And you might be more capablefording a job that you're interested in somewhere else."And Hal said, "You mean I'm over-qualified?" Andthat's not what he meant. He meant that he might fordsomething more to his interest somewhereelse. Becausehe wasn't interested in doing what we had for him todo.Q.Mr. Kennedy told him that?A.Yes, sir.He was definitely not over-qualified to be a forkliftoperator or cleanup man even.Q.But he-Kennedy told him that he wasn'tinterested?A.That's right.Q.Did Mr. Wilson mention anything about uniondiscrimination?A.Not that I can recall,, sir.Q.Did he mention anything about racial discrimi-nation during that conversation?A.No, sir.On direct examination, Kennedy testified:A.Well, after we got into the office, I told him whyhe was brought in, and that I felt that he wasn't doingthe job for the Company that he should be doing; and Ilet him go.Q. [By Mr. Crawford] Did you tell him anythingabout him being over-qualified?A.No, sir.Q.Did that word come up, as you recall?A.Yes,sir, it cameup a couple of times.Q.Would you tell us how that came up?A.Mr.Wilson asked me two or three differenttimes if I was firing him because he was over-qualified.So, I told him I was not.Q.All right.Would you tell us whether or not you made anystatementto him concerning that he might be-MR. CARSEY: I object, Your Honor. This is a leadingquestion. ,JUDGE S Rss : I think it is. Why don't you simplyask the witnessjust what was said by who?MR. CRAwFoRD: I have no further question.On cross-examination, Kennedy testified:Q. [By Mr. Carsey] You say that Mr. Wilson wasterminated because he didn't seem satisfied. Did youtell him that during the discharge conversation, on theday you fired him?A. I don't recall whether I made that specific-Q.Tellme everything you remember about whosaidwhat on that Tuesday afternoon when he wasdischarged.A.That's been a long time ago, you know.Q.Just what you remember.A. I remember telling him that he wasn't progress-ing as I felt he should in learning to operate the forklift.Yes, I believe him not being happy or satisfied,whichever word was used, was discussed at that time.About him being too slow with his maintenance workand not being happy with the salary he was making.Q.Did you talk about anything else? Did you talkabout the attitude?A. I don't recall it.Q.Is that what you were talking about, hisdissatisfaction?A.Yes, that would probably be covered by his notbeing satisfied; his attitude towards the job or jobs thathe was doing.Q.What else did you discuss with him during thatconversation?A. I don't recall the entire conversation. I've triedto cover everything that we discussed. I don't knowwhether I've covered it all or not. But the one thing thatI recall is Mr. Wilson asking me several times if I wasfiring him because that he was over-qualified?Q.I see. And what did you reply.A.No.The substantial lack of overlap between Richardson'sand Kennedy's versions casts doubts on the reliability ofboth. Thus, Kennedy alone testified that he told Wilson hewas unhappy with his salary and was too slow with hismaintenancework. On the other hand, Richardson alonetestified about a reference to Wilson's alleged reluctance tounload trucks and to clean up. The veracity of theirtestimony about the contents of the discharge interview isfurther drawn into question by an analysis of the evidencebearing on the reasons assertedly then tendered forWilson's discharge.2.Wilson's alleged refusal to perform cleanupworkThe evidence bearing on Wilson's alleged reluctance toperform cleanup work centers on Richardson's andKennedy's testimony relating to a single alleged incident.Richardson testified that this incident occurred about amonth prior to Wilson's February 19, 1974, discharge, andthat after working 6 or 7 hours, Wilson punched out aboutan hour or an hour and a half before the others rather thanobey instructions to perform such work. Both Richardsonand Kennedy conceded that they had previously dis-charged on the spot other employees who had engaged inlike conduct. Richardson was given an opportunity to WILLOWBROOK, INC.inspectWilson's timecards from October 31, 1973, to hisFebruary 1974 discharge, but Richardson testified that hewould not be able to determine the date of this allegedincident without inspecting the other employees' timecardstoo-which Respondent unexplainedly failed to produce.Wilson's timecards for this period show that he worked asfew as 7 hours on only one day-Saturday, January 5,1974, when he worked until shortly before noon. Richard-son testified that this incident occurred near the end of theday, and he did not testify that it occurred on Saturday,when Wilson normally did not work.Wilson initially acceded to the suggestion of counsel forthe General Counsel that on this occasion Wilson refusedto do "sweeping or something"; then testified that "Thatevening we were cleaning the floors"; then added, "andwalls, all around the office. There was some mildew on thewalls";and then again acceded to the suggestion ofcounsel for the General Counsel that Wilson refused toclean up the floor. When asked why these operations werebeing performed that evemng,Richardson replied,"Becausewe had time to do it."However,when then askedwhether it had been done that morning, he conceded thatthe floors probably had, and that they would be cleanedagain the next morning if necessary.Richardson testified that on the following morning hereported this incident, which according to him occurredabout January 19, to Kennedy, who dated this allegedreport as about February 5. Kennedy testified that when heasked Wilson why he did not want to stay around and docleanup work like everyone else, Wilson replied that he didnot feel that he was a janitor, and that "he'd rather punchout than do cleanup work, that we had niggers hired to dothat." The uncontradicted evidence shows that Wilson hadbeen regularly performing cleanup work during his 1-1/2years on the job, and that he had engaged in extensiveefforts to correct what he believed to be discrimination byRespondent against his Negro fellow workers. Kennedy atfirst tacitly accepted the description of counsel for theGeneral Counsel that Wilson had refused to "sweep thefloor," but then stated that the cleanup work in questionwas "Working in the offices and restrooms, I believe ... .Cleaning walls, if I'm not mistaken."In view of the inconsistency between Wilson's timecardsand Richardson's testimony regarding this incident;Respondent's failure to dischargeWilson at the time,although both Richardson and Kennedy had previouslydischarged other employees summarily for "this type ofinsubordination"; the inconsistency betweenWilson'salleged reply to Kennedy's alleged complaint and Wilson'sother conduct as shown by uncontradicted evidence;Richardson's and Kennedy's uncertainty about the kind ofwork involved and their inconsistent testimony about thedate of this alleged incident;Wilson's uncontradictedtestimony that Respondent had subcontracted wall-wash-ing and cleaning the offices and restrooms to a janitorialservice; and the witnesses' demeanor, I discredit Richard-son's and Kennedy's testimony about this alleged incident.2a These, forklifts had a different loading mechanism from those used byRespondent. However, Kennedy testified that Wilson's difficulties with theelectric forklift involved steering it26 In May or June 1973, Wilson showed these instructions to Lewellen387Rather, I believe Wilson's testimony that no such incidentever occurred. Accordingly, I do not believe Richardson'stestimony, uncorroborated by either Kennedy or Wilson,that reluctance to clean up was a reason tendered fordischarging Wilson.3.Wilson's alleged deficiencies in connection withthe electric forkliftThe record contains considerable evidence bearing onWilson's alleged inability to operate the electric forkliftand his alleged failure or refusal to learn how-a matteralluded to in both Richardson's and Kennedy's versions ofthe discharge interview. It is undenied that on severaloccasions in the summer of 1973 Kennedy complimentedWilson's operation of the electric forklift-Wilson "didn'thotrod the forklift like thee other drivers, but [he] neverdamaged any beer [cans], and that meant more to acompany than trying to speed up and hotrod the forkliftand damage thebeer [cans]."Moreover,Richardsonidentified the 2 or 3 months prior to Wilson's discharge asthe period when he would do anything else other than learnhow to operate the forklift; whereas Kennedy testified thatduring this very period Wilson started training on theforklifts a little more than he had previously. Furthermore,Richardson testified that the employees were supposed tolearn how to operate the electric forklift during "slacktime";whereas Kennedy testified that "it wasn't usuallydone in slack time, practicing. It was done, actually doingthe work." Also, Kennedy testified on direct examination,and initially testifiedon cross-examination,that a newemployee is put with an experienced electric forkliftoperator who was supposed to help him learn, and (oncross-examination) thatWilsonwas assignedto Hayes orGreen, probablyGreen; but then testified that theemployees "weren't assigned an individual tutor. If I leftthat impression, I didn't mean to," and that any experi-enced operator might give the new employee pointers.Further, it is undenied that when working as a warehousemanager elsewhere, with 40 or 50 people under him,Wilson had trained employees how to use the electricforklifts 25 and drew upsome instructionson the subject 26For these reasons, and on the basis of the witnesses'demeanor, I believe Wilson's testimony that he operatedthe electric forklift without incident when the occasionarose(that is, when the two regular forklift operators onthe shift were both occupied), and discredit the testimonyof Richardson and Kennedy that Wilson almost neveractually loadedbeer canswith the electric forklift becausehe had trouble steering it and either could not, or did notreally try to, learn how torun it.For similarreasons, Idiscredit Kennedy's and Richardson's testimony (crediblydenied by Wilson) that they expressed dissatisfaction tohim about the forkliftmatter;and their testimony thatRichardson complained toKennedy aboutWilson'sallegeddeficiencies in this respect 27Accordingly, IdiscreditKennedy's and Richardson's testimony, deniedand Kennedyand suggestedthatWilson set up a training programto teachwarehouse personnel how to operatea forklift.The proposal was rejected atleast partly on expense grounds.27AfterRichardson testifiedthathe had expressed dissatisfaction to(Continued) 388DECISIONSOF NATIONALLABOR RELATIONS BOARDby Wilson, that the forkliftmatter was mentioned duringthe termination interview.4.Wilson's alleged slowness and his allegedreluctance to unload trucksRichardson and Kennedy both testified that Wilsonspent an unnecessarily long time performing variousmaintenance projects, and Richardson testified that Wil-son performed maintenance work when he was needed forwhat Richardson regarded as the more urgent task ofunloading trucks.Richardson testified that the "bestexample" of Wilson's slowness was- an incident whereWilson took over a week to install one protectivesheetmetal plate on a wall and, after Wilson's discharge,another employee installed the remaining plate in an hourand a half. However, on rebuttal Wilson credibly testifiedwithout contradiction that he had to order and pick up theplates and that before putting up the first plate, he had torepair a hole in the wall by removing broken concreteblocks,procuring cement and new blocks, mixing thecement, resetting the blocks, and letting the cement set fora day or two. He further credibly testified withoutcontradiction that the portions of the wall covered by theother plate were undamaged. In, view of Richardson'sdeliberatelymisleading failure to mention these factors(particularlyWilson's need to repair the wall), Richard-son'sand Kennedy's demeanor, and the other deficienciesin their testimony discussedsupra,I do not believe theirtestimony in this respect, or their testimony that from timeto time they complained to Wilson about these matters, ortheir testimony that Richardson complained to Kennedyabout them (seesupra,fn. 27). Rather, I credit Wilson'stestimony that Kennedy always accepted Wilson's expla-nationfor why particular projects took longer to completethan Kennedy would have liked, and that Wilson receivedno criticisms from management about the matter. Accord-ingly, I discredit Kennedy's testimony, uncorroborated byRichardson or Wilson, that Kennedy told Wilson duringthe discharge interview that he was too slow with hismaintenance work.5.The alleged evaluation formKennedy testified that on August 30, 1973, he filled outan "employee evaluation form" covering Wilson's employ-ment from March 1 to September 1, 1973. He identifiedRespondent's Exhibit 5 as constituting this form. Kennedytestified that he filled out this form in pencil and revieweditwithWilson. Kennedy and Lewellen both testified thatKennedy then reviewed the form with Lewellen, whosuggested that he trace over the penciled entries in inkbecause the form was going into a permanent file. Theblanks beside the words on the exhibit "Report by" and"Reviewed by" are not filled in; nor does Respondent'sExhibit 5 contain any signatures.Kennedy with Wilson'swork since aboutJuly 1973, and Kennedy testifiedto such complaintsfromRichardson since about September1973, Kennedyadmittedthat in early February 1974 he offeredto recommendWilson for awarehouse or assistant warehouse manager's jobwith another firm.2sWilson's averagegrade for the factors markedwas about3.7,withinthe "fair" range.Wilsonismarked"2" ("poor" is 1-2) beside the factorI credit Wilson's denial that he ever saw-or discussed thisalleged report and, therefore, find that it was prepared forthe,-purpose of concealing Respondent's realreason fordischargingWilson. The uncontradicted evidence estab-lishes that during the period covered by this alleged report,Wilson received compliments about his work from bothKennedy and Lewellen, as well as Company PresidentWillie,General Sales Manager Mozarelli, Assistant Ware-house Manager Richardson, and then General ManagerHayes; and the credited evidence shows that during thisperiodWilsonwas promised a job in Respondent'smanagement. Such evidence renders inherently unlikelyboth the below-average rating on the face of the allegedreport,28 and Kennedy's testimony that his review withWilson was "Not long. We just went through it hurriedly,"notwithstanding such prior compliments from Kennedyand others and Kennedy's testimony that he had reviewedsimilar forms with other employees for as long as 45minutes.Moreover,, althoughKennedy testified at theDecember 1974 hearing that he had `prepared-similarevaluations with respect to all employees on September 1,1973,March 1, 1974, and September 1, 1974, and Lewellentestified thatRespondent still retained all 'these alleged'filled out forms in its personnel files, Respondent did notproduce any of such other alleged forms after Wilsontestified that none of the other employees had ever saidanything to him about supervisors' discussing any person-nel evaluations with them-testimony by Wilson which Itherefore credit.6.Wilson's alleged complaintsabout his pay-Kennedy testified that Wilson complained about his pay.In view 'of Kennedy's failure to describe the time, place,and circumstances of such alleged complaint or com-plaints,Kennedy's, unreliability as a witness in otherrespects, and the witnesses' demeanor, I creditWilson'stestimony that he never complained about his pay.Accordingly, I discredit Kennedy's testimony, uncorrobo-rated by Richardson or Wilson, that Wilson's allegeddissatisfactionwith his pay wasmentionedduring, thetermination interview.7.The alleged keg-truck incidentFinally, on the basis ofthe witnesses'demeanor andRichardson's unreliabilityas a witnessin other respects, I'discreditRichardson's testimony that on one occasion,whose date he did not give, Wilson was helping a forkliftdriver unload a keg truck, in Richardson's opinion to avoidhaving to unload a package' truck by hand, and wasreluctant in obeying Richardson's order to help unload thepackage truck. Rather, I credit Wilson's denial that thisincident occurred, and his testimony that he in factpreferredunloading package trucks to unloading kegtrucks.Accordingly, I discredit Richardson's testimony,uncorroborated by Kennedy or Wilson, that Wilson's"uses time efficiently,"with a penciledentry (never inkedin) "ExtremelySlow." Kennedy testified that he "possibly" or "probably" made this entrywhile he wasgoing over it with Wilson,but didnot really remember.Lewellen couldnot "truthfully" recall whetherthis entrywas on the -formwhen he saw it. WILLOWBROOK, INC.389alleged unwillingness to help unload was mentioned at thetermination interview.8.ConclusionsFor the foregoingreasons,I credit Wilson's version of histermination interview and discredit the respective versionsgiven by Kennedy and by Richardson. Also for theforegoingreasons,I credit Wilson's testimony that he nevercomplained about his work and was never criticized aboutitand discredit all contrary testimony of Kennedy andRichardson.Nor do I believe Lewellen's testimony thatbeginningabout November 1973 Kennedy "periodically"complained to Lewellen about Wilson's work. I rely onKennedy's failure to corroborate Lewellen's testimony inthisrespect, the absence of credible testimony thatKennedy complained about Wilson's work to anyone else,and Lewellen's demeanor. Also, on the basis of thewitnesses'demeanor, the absence of credible evidence thatKennedy had previously complained about Wilson's work,and Kennedy's admissionthat about February 5 he offeredto recommend Wilson for a management job with anotherfirm, I do not believe Kennedy's or Lewellen's testimonythat a day or two before Wilson's February 19 discharge,Kennedy told Lewellen that Kennedy wanted to dischargeWilson for lawful reasons and Lewellen acceded on thebasis of this representation.E.Analysis and Conclusions1.The alleged independent violation of Section8(a)(1)The credited testimony shows that during the first weekinNovember, Lewellen offered Wilson the TV monitor'sjob at a new warehouse to be constructed, and said, "wedon't need a third party to represent the employees for theCompany here, and you should vote against the Union.And the job will be yours when we move into . . . the newwarehouse." I agree with counsel for the General CounselthatLewellen thereby impliedly promised this job toWilson if he voted against the Union, and impliedlythreatened that he would not receive the job if he voted fortheUnion. Accordingly, I conclude that this statementconstituted a violation of Section 8(a)(1) of the Act.2.The discharge of WilsonThe evidence summarizedsupraestablishes that Respon-dent opposed the advent of the Brewery Workers, onwhose behalf Wilson had campaigned. After Wilson had tomanagement's knowledge testified for the Brewery Work-ers,Lewellen sought to procure Wilson's vote against it byoffering him a better job if he voted against the BreweryWorkers and threatening that he could not obtain that jobif he voted for the Brewery Workers. However, at or aboutthe same timeWilson told Kennedy that if the BreweryWorkers won the election and Wilson were selected asshop steward (a not unlikely choice, in view of Wilson'sleadership in the union activity), he would try to get acontract better than the Brewery Workers contract withSchhtz. About 3 months after the Brewery Workers lost theelection, and the day after Wilson advised Kennedy thatWilson's Teamsters sympathies had deterred him frompursuingamanagement opportunity elsewhere at asubstantial raise,Kennedy discharged Wilson. KennedytoldWilson not only that he was "over-qualified" for thejob he had held for 18 months without any criticism frommanagement, and that he was "not happy in [his] work"(althoughWilson then replied that he was "happy" andwanted to stay, and although he had never complainedabout it), but also that he "should be in management."This last consideration would appear to militate in favor ofefforts to keep Wilson, in view of the new warehouse underconstruction,butKennedy stressed that RespondentwantedWilson's "management" job to be with "someother company . . . someplace else," and did not evenpermit him to finish out the full shift for which Wilson waslater paid.When Wilson asserted that union activity wasthe real reason for his discharge, Pratz did not deny this,Kennedy refused to comment, Lewellen said he had to goalong with Kennedy, and Willie said he had to go alongwith the others even though Wilson was one of the bestemployees who ever worked for Respondent. Willie addedthat he would give Wilson "the highest recommendation,that you're one of the best employees that ever worked forthis company. But Hal, don't fight it and cause us anylabor troubles." Kennedy discharged Wilson 2 weeks afteradmittedly offering to recommend him for an assistantwarehouse manager's job with another firm. Moreover, theevidence (mostly undisputed, and to a significant extentcorroborated by Respondent's own witnesses) establishesthat prior to early November 1973, Wilson's work had beencomplimented by Company President Willie, OperationsManager Lewellen, General Manager Hayes, WarehouseManager Kennedy, and Assistant Warehouse ManagerRichardson; and that Kennedy and Redemption CenterManager Pratz had told Wilson that eventually he wouldlikely receive a position in management. Further, at thehearing Respondent's witnesses gave untruthful testimonyabout alleged deficiencies which were not mentioned toWilson when he was discharged.On the basis of the foregoing evidence and the record asa whole, and in view of Kennedy's demeanor, I do notbelieve his testimony that he discharged Wilson solely forreasons unrelated to his union activity.29 Rather, I ampersuaded that the record preponderantly shows thatWilson's discharge was motivated by his activity on behalfof the Brewery Workers and, therefore, violated Section8(a)(3) and (1) of the Act. While it is true that 3 monthselapsed between the Brewery Workers loss of the Novem-ber 1973 election and Wilson's February 1974 discharge,Respondent had no reason for speed, because Section9(e)(2)of the Act precluded another election untilNovember 1974.29When asked why he terminated Wilson, Kennedy testified:Well, there were several reasons. He was extremely slow. Hedidn't-he wasn't progressing in the type work we had for him. Hedidn't seem to be satisfied; always wanting to do something besides thetype work that we had. He wanted to domaintenancework and hecomplained that the pay wasn't enough for maintenance work. He saidhe'd rather do that than what we wanted him to do (the incident aboutnot wanting to do cleanup work) I don't remember all the reasons, butthose weresomeof them. 390DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAWbefore it could obtain another, Respondent's unlawfulconduct leads me to anticipate that unless restrained, it willengage m "continuing and varying efforts to attain thesame end in the future"(N.L.RB. v. Express PublishingCompany,312 U.S. 426, 437-439 (1941)). Accordingly, Ishall recommend that Respondent be required to cease anddesist from infringing on employee rights in any othermanner.N.LRB. v. Southern Transport, Inc.,343 F.2d 558,560-561 (C.A. 8, 1965). I shall also recommend thatRespondent be required to offer reinstatement to Wilson,and make him whole for any loss of earnings he may havesuffered by reason of the discrimination against him, bypayment to him of a sum of money equal to that which hewould have earned from the date of his discharge to thedate of a valid offer of reinstatement less his net earningsduring this period, to be computed in the manner describedin F.W. WoolworthCo., 90 NLRB 289 (1950), with interestas described inIsisPlumbing & Heating Co.,138 NLRB716 (1962). In addition, I shall recommend that Respon-dent be required to post appropriate notices. BecauseRespondent's business is located in an area where Spanishismany people's native language, and because the recordaffirmatively shows that at least one of Respondent'semployees is Mexican-American, the notices shall also beposted in Spanish should the Regional Director determinethat any of Respondent's employees will find them easierto understand than notices in English.[Recommended Order omitted from publication.]1.Respondent is engaged in commerce within themeaning of the Act.2.The Brewery Workers is a labor organization withinthe meaningof Section 2(6) and (7) of the Act.3.Respondent has violated Section 8(a)(1) of the Actby promising employee Hal C. Wilson enhanced jobopportunities if he voted against the Brewery Workers, andthreatening him with loss of job opportunities if he votedfor it.4.Respondent has violated Section 8(a)(3) and (1) ofthe Act by discharging employee Wilson because of hisactivities on behalf of the Brewery Workers.5.Such unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that Respondent berequired to cease and desist therefrom. Because Respon-dent's unfair labor practices included the discriminatorydischarge of an employee leader in the Brewery Workers'organizingcampaign, an unfair labor practice which "goesto the very heart of the Act"(N.L.R.B. v. United Mineral &Chemical Corporation,391F.2d 829, 837-838 (C.A. 2,1968)), and because this discharge took place after theBrewery Workers had lost a representation election and